Citation Nr: 0208689	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  97-22 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969 and from May 1971 to June 1983.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The RO denied entitlement to a TDIU.

In January 200 the Board remanded the case to the RO for 
further development and adjudicative action.

In February 2001 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran has completed two years of college and he has 
received training in air conditioning and refrigeration 
mechanics; he was last employed in 1987 as a correction 
officer. 

2.  The veteran has also reported receiving an Associate 
Degree in Criminal Justice, a certificate in forensic 
sciences and a certificate to work as a paralegal; he 
reported he is a published writer of poetry and children's 
stories.  

3.  The Social Security Administration (SSA) determined a 
period of disability began in December 1987 as a result of 
Duane's syndrome.

4.  Service connection has been granted for restrictive 
impairment secondary to sarcoidosis rated as 30 percent 
disabling; fracture of the right fifth finger, left 
varicocele and left inguinal hernia, each rated as 
noncompensable for a combined rating of 30 percent.

5.  The service-connected disabilities, when evaluated in 
association with the veteran's educational attainment and 
occupational experience, are not sufficiently disabling to 
render him unable to obtain and retain all kinds of 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The RO in late 1983 granted service connection for 
sarcoidosis, left inguinal hernia and left varicocele and 
assigned each a noncompensable evaluation.  The 
noncompensable rating for left inguinal hernia and 
postoperative left varicocele have remained in effect.  The 
RO in December 1984 and July 1992 increased the rating for 
sarcoidosis to 10 percent and 30 percent respectively under 
the version of Diagnostic Code 6603 then in effect. The 30 
percent evaluation was effective from May 1991 as a result of 
the July 1992 rating decision.  In December 1984 the RO 
granted service connection for residuals of a fracture of the 
right little finger and assigned a noncompensable rating that 
has remained in effect. 

The veteran did not appeal the May 1990 decision wherein the 
Board denied service connection for liver, orthopedic and eye 
disorders.  The eye disorder was identified as Duane's 
syndrome, which is basically a congenital hereditary disorder 
that manifests with limited or absence of abduction and 
restriction of adduction. Dorland's Illustrated Medical 
Dictionary, 1628 (28th ed. 1994).  

A letter in July 1990 from a Member of Congress referred to 
the veteran as legally blind and unable to work.  VA 
outpatient clinical records from 1991 refer to Duane's 
syndrome with diplopia and abduction restriction of both 
eyes.  Sarcoidosis is described as more or less stable 
disease and it was felt his pulmonary function did not 
reflect his clinical complaints.  

The VA examination in 1992 found a normal chest 
radiographically, and the examiner noted the sarcoidosis 
appeared to be stable radiographically.  The examiner 
reported scattered expiratory wheezes throughout the chest.  
An outpatient report in mid 1993 noted no recent episode of 
sarcoid uveitis.  In early 1994 it was reported that he had 
had no problem with sarcoidosis since 1971.  He reported to a 
VA examiner in 1995 that he had more severe dyspnea and 
wheezing since the previous examination.  The examiner noted 
he had periodically taken courses of prednisone and currently 
used inhalers.  The examiner found a few scattered expiratory 
wheezes that were audible throughout the chest.  The examiner 
believed the described pulmonary symptoms represented an 
increase in severity of the sarcoidosis.  The veteran did not 
report for further testing scheduled late in 1995.

Thus, at the time of his application for a TDIU in June 1996, 
the combined evaluation for his service-connected 
disabilities was 30 percent.  Information on file showed he 
had completed two years of college and had worked for a 
federal agency from June 1983 through December 1987.

Records received from the Social Security Administration 
(SSA) show it determined in early 1989 that his disability 
had begun in December 1987, that the primary diagnosis was 
Duane's syndrome, and that he was blind.  There was no 
secondary diagnosis.  According to the SSA records his visual 
fields were constricted to 10 degrees bilaterally and his 
bilateral corrected distant visual acuity was 20/20.  The SSA 
records contained a pulmonary function test interpreted as 
showing a mild obstructive defect.  

According to the application, the veteran listed emphysema, 
arthritis, back and spinal problems, central nervous system 
and eye problems in addition to sarcoidosis as disabling 
conditions.  He reported having completed vocational training 
in 1971 in air conditioning and refrigeration mechanics and 
having 38 college credits.

Pursuant to the Board remand, the RO contacted the veteran 
who advised that VA provided relevant medical treatment.  He 
also stated that he could not continue working as a 
correction officer because of his respiratory disorder, which 
had recently worsened.

The VA clinical records beginning in 1995 that the RO 
requested included a 1995 chest X-ray read as showing mild 
increase in lung marking consistent with sarcoidosis.  
According to the record after March 1997, the veteran was 
next seen in early 1998 complaining of weakness and fatigue.  
The chest was clear with no rales or wheezes, and the 
extremities showed no edema, cyanosis or clubbing.  A chest 
X-ray was read as showing an unremarkable cardiovascular 
silhouette.  Noted in June 1998 was that he was off 
prednisone a year, and the complaint of shortness of breath 
primarily on exertion and fatigue.  The chest clear with no 
rales or wheezes, and the examiner found no clubbing, 
cyanosis or edema of the extremities.  Reportedly he did not 
report for pulmonary function test and repeat X-ray.  It was 
reported that sarcoidosis was in fair control with no 
convincing evidence to initiate prednisone.  

More recent reports include a February 2000 medication refill 
note that the veteran was last seen over a year ago, and that 
he felt his course was slowly downhill from sarcoidosis.  In 
May 2000 his complaint was of chronic neck and shoulder pain, 
and there was radiographic evidence of degenerative disk 
disease of the cervical spine.  He also mentioned dyspnea 
with activity, that he could not work any more, and that he 
had been on disability since 1987.  Noted was that he had no 
peripheral vision.  The examiner reported no clubbing, 
cyanosis or edema of the extremities, with the chest normal 
to percussion and clear to auscultation.  The chest X-ray was 
read as negative and showing no radiographic evidence of 
sarcoidosis.  The report also noted no inguinal hernia and no 
specific joint problem.  

A pulmonary function test in July 2000 showed FEV-1 62.5% 
predicted, FEV-1/FVC 82% and DLCO 67.6% predicted, post 
bronchodilatation.  The interpretation was of a combined 
restrictive and obstructive defect with moderate reduction in 
FEV-1 and FVC and DLCO.  It was noted that the DLCO could be 
explained as air trapping in an obese patient with COPD.  
According to the report, there was no significant spirometric 
changes from an August 1995 study and the findings suggested 
no significant progression of disease.  An August 2000 note 
stated the previous pulmonary function showed restriction and 
that breathing was about the same.  His examination findings 
were consistent with the previous report. 

A pulmonary function test in September 2000 showed FEV-1 
63.6% predicted, FEV-1/FVC 85% and DLCO 73.4% post 
bronchodilatation.  The interpretation was of a combined 
restrictive and obstructive defect with mild decrease in FEV-
1 and DLCO, moderate decrease in FVC and normal FEV-1/FVC 
ratio.  The comments noted a mild to moderate restrictive 
ventilatory defect with mild impairment of gas exchange.  A 
chest X-ray was read as showing normal heart size and clear 
lungs.  

The interview noted he complained of a productive cough and 
shortness of breath with activities of daily living, and that 
sarcoidosis was treated in the past with prednisone without 
significant results.  The examiner reported a clear chest 
with no rales or wheezes.  The extremities were as previously 
reported.  Another interpretation of the chest X-ray was of 
questionable increased interstitial markings.  The assessment 
was mild to moderate restrictive ventilatory defect by 
pulmonary function test and mild impairment of gas exchange.  
It was felt there might be an obstructive component from 
sarcoidosis or obesity and further etiology for dyspnea could 
not be defined without invasive study.  According to a note 
added in November 2000, he voluntarily canceled appointments 
for additional studies.  

The general medical examiner in October 2000 noted, regarding 
the left varicocele, that the veteran reported occasional 
swelling that did not affect his life, and that he had no 
difficulty in urination or change in bowel habits.  

As for the left inguinal hernia, he reported some swelling 
and pain that did not affect his lifestyle or a change in 
bowel movements, or fever or chills or change in urination.  
As for the right fifth finger, he reported inability to move 
the distal joint at times, and that the pain level was 
"8/10".  As for his occupational history, it was reported 
he was an unemployed corrections officer since 1987, and 
limited due to shortness of breath.  

The examiner reported that the veteran was in no acute 
distress, and wrote and ate with the right hand.  He had no 
adenopathy.  He could not move his eyes from side to side.  
He had intact bilateral respiration, no dullness or "E to A 
changes" and no wheezing.  He had some residual ropiness in 
the left testicle consistent with varicocele.  He had no 
evidence of hernia and no tenderness in the old repair site.  
The right fifth finger was in fixed flexion of approximately 
125 degrees.  He could not move it in flexion or extension 
and there was some slight tenderness to palpation.  The 
examiner noted recent radiology reports for the right fifth 
finger and pulmonary function tests.  

The diagnostic impression included fixed ankylosis and 
osteoarthritis of the right fifth finger at the distal 
interphalangeal joint.  The examiner stated it did not affect 
the veteran's lifestyle in any way, except that he seemed to 
have some difficulty typing due to tenderness, otherwise grip 
strength was normal.  The examiner also reported asymptomatic 
left varicocele and no evidence of left inguinal hernia, no 
tenderness or mass.  The examiner reported mixed obstructive 
but primarily restrictive ventilatory deficit from sarcoid of 
mild to moderate severity, with significant reversibility 
after the administration of bronchodilator.  X-ray of the 
right fifth finger in October 2000 was read as showing 
osteoarthritis of the fifth distal interphalangeal joint with 
flexion deformity. 

The social work service report in November 2000 noted the 
veteran's various disorders and that he was legally blind 
from Duane's syndrome, described as a condition that 
presented with no peripheral vision.  He stated that his left 
hand was stiff from a fracture, and that he had reduced 
strength and chronic pain.  

The veteran recalled that he could not continue to work on 
account of his eyes and lung that deteriorated to the point 
he could not pass a physical examination.  He also mentioned 
inability to pass physical examinations.  

The interviewer stated the veteran had an excellent resume 
and credentials including special classes, an Associate of 
Arts degree in Criminal Justice, and a certificate to work as 
in paralegal.  He felt he was not qualified to work at 
anything other than law enforcement due to his training and 
background.  He reported having taken prednisone for two 
years since military service, and having used several 
inhalers daily.  

He felt unfairly criticized for missing appointments when 
transportation was not available or when not being seen when 
a shuttle arrived late.  The veteran stated he used a 
magnifier to read which made it unpleasant.  Reportedly he 
had earned 14 poetry awards in the previous several years, 
and had been frequently published, including three children's 
stories.  According to the interviewer he despaired because 
he was unemployable, and felt his health had deteriorated 
"to zero" in the past few years.  

Outpatient examination in November 2000 noted essentially the 
same clinical findings for the chest and extremities.  It was 
noted that the veteran used two inhalers.  Vocational 
rehabilitation records show no contact since early 1994. 


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Ratings under diagnostic codes 6600 through 6817 and 6822 
through 6847 will not be combined with each other. Where 
there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other or with diagnostic codes 6600 through 6817 or 6822 
through 6847. A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation. 
However, in cases protected by the provisions of Pub. L. 90 
493, the graduated ratings of 50 and 30 percent for inactive 
tuberculosis will not be elevated.  38 C.F.R. § 4.96, 
effective October 7, 1996.

Chronic bronchitis shall be rated 100 percent with FEV-1 less 
than 40 percent of predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.
Chronic bronchitis shall be rated 60 percent with FEV-1 of 
40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

Chronic bronchitis shall be rated 30 percent with FEV-1 of 
56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) 56- to 65-percent predicted.

Chronic bronchitis shall be rated 10 percent with FEV-1 of 
71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; DLCO (SB) 66- to 80-percent predicted.  
Diagnostic Code 6600, effective October 7, 1996.

Ratings under diagnostic codes 6600 through 6818, inclusive, 
and 6821 will not be combined with each other. Where there is 
lung or pleural involvement, ratings under diagnostic codes 
6819 and 6820 will not be combined with each other or with 
diagnostic codes 6600 to 6818 inclusive and 6821. A single 
rating will be assigned under the diagnostic code which 
reflects the predominant disability with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation. However, in cases 
protected by the provisions of Pub. L. 90 493, the graduated 
ratings of 50 and 30 percent for inactive tuberculosis will 
not be elevated.  38 C.F.R. § 4.96, effective prior to 
October 7, 1996.

A 10 percent evaluation is warranted for mild pulmonary 
emphysema with evidence of ventilatory impairment on 
pulmonary function testing and/or definite dyspnea on 
prolonged exertion. A 30 percent evaluation requires moderate 
pulmonary emphysema with moderate dyspnea occurring after 
climbing one flight of steps or walking more then one block 
on a level surface and pulmonary function test results which 
are consistent with findings of moderate emphysema. If 
pulmonary emphysema is severe, with evidence of severe 
ventilatory impairment on pulmonary function tests and 
definite dyspnea on exertion, sufficient to prevent climbing 
more than one flight of steps or walking more than one block, 
with marked impairment of health, then an evaluation of 60 
percent is assigned. 

If the condition is pronounced, intractable and totally 
incapacitating, with dyspnea at rest, or marked dyspnea and 
cyanosis on mild exertion, and the severity of emphysema is 
confirmed by X-rays and pulmonary function tests (PFTs), then 
the rating is 100 percent.  38 C.F.R. § 4.97, Diagnostic Code 
6603, effective prior to October 7, 1996.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by 
analogy to conditions of functional origin.  38 C.F.R. 
§ 4.20.

Sarcoidosis with cor pulmonale, or; cardiac involvement with 
congestive heart failure, or; progressive pulmonary disease 
with fever, night sweats, and weight loss despite treatment 
shall be rated 100 percent.

Pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control shall be rated 60 
percent. Pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids shall be rated 30 percent. Chronic hilar 
adenopathy or stable lung infiltrates without symptoms or 
physiologic impairment shall be rated 0 percent. Or rate 
active disease or residuals as chronic bronchitis (DC 6600) 
and extra-pulmonary involvement under specific body system 
involved.  38 C.F.R. § 4.97, Diagnostic Code 6848, effective 
October 7, 1996.

Hernia, inguinal: Large, postoperative, recurrent, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable shall be rated 60 
percent. Small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible shall be rated 30 percent. 

Postoperative recurrent, readily reducible and well supported 
by truss or belt shall be rated 10 percent. Not operated, but 
remediable or small, reducible, or without true hernia 
protrusion shall be rated 0 percent. Note: Add 10 percent for 
bilateral involvement, provided the second hernia is 
compensable. This means that the more severely disabling 
hernia is to be evaluated, and 10 percent, only, added for 
the second hernia, if the latter is of compensable degree.  
Diagnostic Code 7338.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The following section 
provides descriptions of various levels of disability in each 
of these symptom areas. Where diagnostic codes refer the 
decision maker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes. Since the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  

Obstructed voiding: Urinary retention requiring intermittent 
or continuous catheterization shall be rated 30 percent. 
Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: 1. Post void residuals greater 
than 150 cc. 2. Uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec). 3. Recurrent urinary tract 
infections secondary to obstruction. 4. Stricture disease 
requiring periodic dilatation every 2 to 3 months shall be 
rate 10 percent. Obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year 
shall be rated 0 percent.  38 C.F.R. § 4.115a.

Little finger, amputation of: With metacarpal resection (more 
than one-half the bone lost) major or minor shall be rated 20 
percent. Without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto, major or minor, 
shall be rated 10 percent. Note: The single finger amputation 
ratings are the only applicable ratings for amputations of 
whole or part of single fingers.  Diagnostic Code 5156.




Finger, any other than the thumb, index or middle finger, 
ankylosis of shall be rated 0 percent major or minor 
extremity. Note: Extremely unfavorable ankylosis will be 
rated as amputation under diagnostic codes 5152 through 5156.  
Diagnostic Code 5227.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of 38 C.F.R. § 3.340.  However, if the total 
rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  

The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule.  38 C.F.R. 
§ 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination. 38 C.F.R. § 4.16(a).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  

Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  

The rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue. 38 C.F.R. § 4.16(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2001).  

VA has issued final regulations to implement the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).  According 
to Congress it was intended that the VCAA will apply to 
pending claims.  Further, the VA General Counsel has 
determined that the VCAA is more favorable to claimants than 
the law in effect prior to its enactment.  38 U.S.C.A. § 
7104(c); see also Janssen v. Principi, 15 Vet. App. 370, 375 
(2001).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).  The Board observes that the appellant 
has not indicated at any stage in this appeal that relevant 
evidence brought to the attention of the RO or the Board was 
not requested or accounted for.  In implementing the VCAA, VA 
provided in section 3.159(c)(1) that it will make reasonable 
efforts to help a claimant obtain relevant records from non-
Federal-agency sources and relevant records in the custody of 
a Federal agency or department.  

This record contains VA and SSA records that are relevant to 
the current appeal.  The appellant did cooperate in 
completing development.  There appears to be no basis for 
further delay since the record is supplemented with probative 
contemporaneous evidence that shows VA and the appellant met 
the obligation to assist with regard to development of the 
record.  The representative had argued that SSA records 
should be obtained and that the veteran receive a 
comprehensive evaluation.  The RO has received an extensive 
mount of material from the SSA that undoubtedly is a complete 
record as it contains adjudication determinations and 
supporting medical evaluations.  Collectively this 
information shows the comprehensive SSA review of the claim.  
As for the argument to obtain further VA examination, the RO 
completed this as a result of the Board remand.  The 
examination was comprehensive and substantially complied with 
the remand order.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  The first element is 
met through the medical evidence that includes a 
contemporaneous VA examination, other VA medical records and 
non-VA medical records that collectively address the 
questions of importance in the disability determination and 
entitlement to a TDIU.  

Therefore, the Board believes there is no necessity for 
another medical examination or opinion or a need to obtain 
more recent VA outpatient reports.  The record now before the 
Board is sufficient to decide the claim since it contains a 
recent comprehensive evaluation of all service-connected 
disabilities and that addressed the concerns expressed in the 
remand.  The record also includes other contemporaneous 
records.  

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and supplemental statements of the 
case, mot recently in February 2001.  This document was sent 
to his attorney as was a correspondence in May 2002 pertinent 
to the appeal.  There was no response to either 
communication.  This afforded the opportunity to submit 
arguments and evidence in support of the claim.  Through 
these communications the appellant and his attorney received 
ample opportunity to identify additional evidence that could 
support the claim and did not submit evidence for 
consideration.  

Thus, in light of his action and the development completed in 
this appeal, the Board finds that the relevant evidence 
available for an equitable resolution of the appeal has been 
identified and obtained.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  See also Stegall v. West, 11 Vet. App. 268 (1998); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  

According to the CAVC, the VCAA is not an excuse to remand 
all claims.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) holding a remand under the VCAA is not required 
where an appellant was fully notified and aware of the type 
of evidence required to substantiate a claim and no 
additional assistance would aid in further developing the 
claim.  Thus, in light of the development that has been 
completed the Board will rely on the reasoning in the cited 
precedent to go forward with a decision on the record. 

In summary, the Board believes there is no further duty to 
assist in view of the comprehensive examination and other 
records located that collectively are the best evidence for 
an informed determination of the veteran's impairment.  The 
RO conscientiously developed the record to address the 
concerns mentioned in the written argument and Board remand.  
Further, a more recent comprehensive evaluation since the VA 
examination in 2000 has not been reported.  Nor is 
outstanding evidence mentioned, but not accounted for, that 
is crucial to the TDIU determination.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).

The CAVC has recognized the right to waive application of the 
VCAA.  See Janssen, 15 Vet. App. at 377 (2001) citing 
Williams v. Principi, 15 Vet. App. 189 (2001) (en banc), 
Tellex v. Principi, 15 Vet. App. 233, 240 (2001), and Maxson 
v. Principi, 15 Vet. App. 241, 242 (2001) (per curiam order), 
holdings that permitted waivers of consideration of the VCAA 
on appeal noting that in Tellex, and Maxson, as evident here, 
a failure on the part of the represented parties to raise it 
was sufficient. 


TDIU

The Board recognizes the established policy of VA to accord 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities a TDIU.  38 C.F.R. § 4.16.  


However, before a finding of total disability is appropriate, 
there must be impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 
4.15.  

This is defined as employment "which is ordinarily followed 
by the nondisabled to earn their livelihood with earnings 
common to the particular occupation in the community where 
the veteran resides."   Moore (Robert) v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  38 C.F.R. § 
4.16(a).

The schedular threshold where less than total disability 
exists requires one service-connected disability ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a).  

A TDIU presupposes that the rating for the service-connected 
condition is less than 100%, and only asks for a TDIU because 
of subjective factors that the objective rating does not 
consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
In evaluating a veteran's employability, the Board cannot 
overlook the education he completed, his training and his 
employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  Here the veteran does not meet the 
threshold for schedular consideration since the combined 
service-connected disability rating is 30 percent.  38 C.F.R. 
§ 4.25.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the CAVC 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
CAVC indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  38 
U.S.C.A. 7104(c) (West 1991).  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

As discussed in detail above, the veteran does not meet the 
percentage prerequisite provided in 38 C.F.R. 4.16(a) for 
consideration of entitlement to a TDIU.  38 C.F.R. § 4.25.  
Nonetheless, he may be entitled to a TDIU based on 
extraschedular considerations under 38 C.F.R. 4.16(b).  

Hence, the Board looks to section 4.16 for a definition of a 
"substantially gainful occupation" and finds the regulation 
provides in paragraph (a) that marginal employment shall not 
be considered substantially gainful employment, and that 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person."  38 C.F.R. 
§ 4.16(a). 

(Neither paragraph (b) nor former paragraph (c) of section 
4.16 contains any information pertinent to an inquiry as to 
the meaning of the terms "employability" or "substantially 
gainful occupation" under § 3.343 as applied to TDIU rating-
reduction cases.).

Although in Moore, the CAVC recognized the need for a clear 
definition of unemployability, it was noted in Faust v West, 
13 Vet. App. 342 (2000) that the VA Secretary had yet to 
issue a clear definition of substantially gainful employment.  
The CAVC-articulated definition of engaging in a 
substantially gainful occupation considered both that 
person's abilities and his employment history.  SSA 
regulations define substantially gainful activity as work 
that involves doing significant productive physical or mental 
duties; and (b) is done for pay or profit." 20 C.F.R. § 
404.1509.

More recently the decision in Bowling v. Principi, 15 Vet. 
App. 1 (2001) addressed the application of § 4.16(b) which is 
controlling here.  The CAVC observed that eligibility for a 
TDIU under § 4.16(b) is premised on the claimant's being 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  

The CAVC noted that in Faust it was held that a person is 
engaged in a substantially gainful occupation when that 
occupation provided annual income that exceeded the poverty 
threshold for one person.  Faust, 13 Vet. App. at 355-56.  
However, the question of whether there are unusual 
circumstances, peculiar to this veteran, that prevent him by 
reason of his service-connected disabilities from securing or 
obtaining substantial gainful employment, is applicable since 
the veteran apparently is not gainfully employed.  

Service connection has been granted for sarcoidosis rated as 
30 percent disabling and other disorders each rated as 0 
percent disabling.  Thus, the combined schedular evaluation 
is 30 percent.  

The Board is unable to find that the veteran's service-
connected disabilities render him unable to secure or 
maintain substantially gainful employment in view of the 
probative evidence.  The veteran's service-connected 
disabilities and their impact on his employability have been 
discussed in recent medical examination and in information he 
gave to a VA interviewer offer substantial probative weight 
against the claim for a TDIU.  

Here, the Board is confronted with sorting out the 
relationships between the veteran's service-connected 
disabilities and non-service connected disabilities that 
might impact on his employability.  Although he contends that 
his service-connected disabilities, principally sarcoidosis, 
have caused him to be unable to be employed, the Board 
assigns substantial probative weight against the claim to his 
record with the SSA, which does not support him.  He does 
argue there that the service-connected disabilities in part 
caused him to leave his last work or prevented him from 
obtaining work thereafter.  

The initial SSA determination that considered his 
employability found he was not disabled from his sarcoidosis.  
The SSA record shows examinations that articulate the precise 
basis for his inability to work was solely on account of a 
nonservice-connected eye disability, Duane's syndrome.  None 
of the SSA reports offered any support to the VA TDIU claim.  
The Board must point out that the recent VA examinations 
assessed the impact of service connected disabilities on 
employability and did not conclude any of the disabilities 
would render him unemployable after considering limitations 
that might exist.  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  

The VA examiner recently found no disabling manifestations 
from inguinal hernia or postoperative varicocele. and only 
minimal interference from the fifth finger fracture.  The 
veteran's history and clinical evaluation were factors in the 
examiner's conclusion that the disorders except for 
sarcoidosis were essentially of no appreciable significance, 
albeit with slight impairment from the fifth finger fracture.  

As for sarcoidosis, the pulmonary function after two recent 
evaluations was assessed as producing no more than moderate 
impairment.  In applying the current and previous criteria to 
comply with the Board remand, the disability was assessed as 
no more than moderate.  The Board will observe that where the 
medical evidence does not suggest total impairment, VA is not 
required to demonstrate that there are specific employment 
opportunities available in order to deny a claim for a TDIU.  
See Gary v. Brown, 7 Vet. App. 229, 232 (1994). 

The medical opinions appear to have been based upon a 
consideration of the pertinent record in each instance that 
took into account his various disabilities.  Struck v. Brown, 
9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  As with any piece of evidence, the credibility 
and weight to be attached to these opinions is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  The Board cannot overlook that the 
veteran told the VA social work service interviewer of his 
success in published writing as well as other competencies.  
This is additional evidence, which the Board has no reason to 
question, that is against the claim for a TDIU as it shows he 
is able to produce poetry and children's stories which have 
apparently been well received.

After reviewing the record, the Board finds that the 
veteran's service-connected disabilities are not of such 
severity as to render him unable to secure or follow 
substantially gainful employment.  In essence, the Board 
believes that the medical evidence of record as discussed 
herein does tend to support the proposition that he is not 
unemployable due to his service-connected disabilities.  In 
fact, viewed objectively, it preponderates against the claim.  

Thus, the Board believes the medical and nonmedical evidence, 
collectively, preponderates against the claim.  The competent 
and probative evidence of record demonstrates that the 
veteran's service-connected disabilities do not prevent him 
from securing and following substantially gainful employment.  
Thus referral for extraschedular consideration is not 
warranted.

In this case the relevant criterion of section 4.16(b) 
instruct that a TDIU claimant be unable to secure and follow 
a substantially gainful occupation on account of service-
connected disabilities.  The medical evaluations that VA or 
SSA completed to determine unemployability found no basis for 
the rating on account of service-connected disabilities and 
took into account facts specific to the veteran's claim.  He 
has been successful in obtaining or maintaining self-
employment as a writer as evidenced through the record, but 
otherwise he has a totally disabling eye disability.  It is 
important to note that overall, the examiners have not 
attributed unemployability solely to a service-connected 
disability.  

Thus, the Board does not resort to speculation as to the 
veteran's ability work in view of the recent medical 
statements and his own admissions on his ability to work, and 
the eye disability that prevents him from working at many 
types of occupations that he could perform in view of his 
training.  His previous occupational history and educational 
achievements are noted, and show he was able to work as a 
writer with his service-connected disabilities.  Thus, 
examiners undoubtedly were aware of his disabilities and took 
into account limitations on work activity that service-
connected disabilities imposed.  

However the overwhelming weight of the evidence shows that 
any unemployability is the result of nonservice-connected eye 
disability.  See for example Gleicher v. Derwinski, 2 Vet. 
App. 26, 28 (1991).  Obviously he can produce publishable 
quality poetry and children's stories, his eye disability 
notwithstanding, so it is arguable that he is capable of 
gainful self-employment.  He did not indicate that the 
published work was merely a vanity type, and his 14 poetry 
awards suggests he has a high level of achievement and 
respect in the field which the Board cannot ignore in 
deciding whether he is capable of gainful employment. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
TDIU.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a TDIU is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

